DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a oscillating head coupling part” should be “an oscillating head coupling part”. 
Appropriate correction is required.

Claim Interpretation
	The phrase “tilt the culture vessel relative to a horizontal direction” of claim 2 is being interpreted as a tilt of the culture vessel in any direction in comparison to level ground, which corresponds to the plane made by the X-axis and Y-axis coordinate system of the drawings, notably Fig. 1. The tilt of the culture vessel in comparison to this coordinate system is shown well in Fig. 8.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: 
“a rotary actuator lifting/lowering mechanism lifting and lowering the rotary actuator in the vertical direction” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding 
Rotary actuator lifting/lowering mechanism – a ball screw mechanism (specification as filed, paragraph [0103])
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Surapaneni (US 2010/0144022), in view of Benedict (US 2005/0176140), Gandlur (US 2011/0014689), Otter (US 2015/0024429), and Choi (US 7,510,866).
Regarding claim 1, Surapaneni discloses a culture apparatus comprising: a culture vessel (paragraph [0013], “a toroidal container”) including an internal space (abstract “internal contents”) containing a culture solution (paragraph [0057]) in which a culture target (paragraph [0054]) is suspended (paragraph [0078]); a gas supply apparatus (paragraph [0060], “inlet port for gas”) supplying a single gas (paragraph [0060] “an inert gas”) or a mixed gas (paragraph [0067] “filtered air stream”) to the internal space (abstract “internal contents”) of the culture vessel (paragraph [0013], “a toroidal container”); and, an agitation apparatus (paragraph [0002] “agitated by external means, such as a platform”) agitating the culture solution by changing 
a stage (Fig. 5, element 511) holding the culture vessel (Fig. 5, element 505; or paragraph [0083], “container/tube”); an oscillating head (Fig. 5, element 515A) that supports the stage (Fig. 5, element 511) swingably about a first axis of oscillation extending in a horizontal direction (Fig. 5, element “L” 555) and a second axis of oscillation extending in a horizontal direction and orthogonal (Fig. 5, element “T” 560) to the first axis of oscillation (Fig. 5, element “L” 555) and that includes a coupling shaft (Fig. 5, element 515); a tilting mechanism including an oscillating head coupling part (Fig. 5, element 510) slidably disposed (paragraph [0085], “movably attached”) around the coupling shaft (Fig. 5, element 515) of the oscillating head (Fig. 5, element 515A), a base part (Fig. 5, element 580), and a link arm (Fig. 5, element 583) including one end pivotally fixed to the oscillating head coupling part (Fig. 5, element 510) and the other end pivotally fixed to the base part (Fig. 5, 580, via the motor 584).
Regarding the limitation “so that a bottom surface of the internal space of the culture vessel is partially revealed and that the revealed portion transitions in a circulating direction” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). Surapaneni’s device would be fully capable of operating in this manner given the toroidal shape of the culture vessel and a minimum of circulating liquid.
Assuming arguendo that Surapaneni does not disclose a gas supply apparatus, Benedict discloses a gas supply apparatus (claim 35 gas tanks and gas regulators).

Surapaneni does not disclose “a rotary actuator including a rotating table rotating about a rotation center axis extending in a vertical direction”, “a base part attached to the rotating table of the rotary actuator”, “a tilting mechanism disposed on the rotating table of the rotary actuator”, “a rotary actuator lifting/lowering mechanism configured to lift and lower the rotary actuator in the vertical direction such that the base part of the tilting mechanism attached to the rotating table of the rotary actuator is, respectively, lifted towards and lowered away from the oscillating head” and “further configured to tilt the oscillating head through the link arm”.
Gandlur discloses a rotary actuator (Fig. 11, element 18).
In the analogous art of toroidal bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Surapaneni with the rotary actuator of Gandlur in order to be able to spin the toroidal bioreactor around a vertical axis to produce movement in the culture medium.
Otter discloses a rotating table rotating about a rotation center axis extending in a vertical direction (paragraph [0076]), as well as a base part attached to the rotating table (paragraph [0081], or Fig. 5, element 18).
In the analogous art of distributing suspended cells homogeneously, it would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Surapaneni in view of Gandlur with the rotating table of Otter in order to enable the homogeneous distribution of suspended cell components on relatively large surfaces (Otter, 
Choi discloses a rotary actuator lifting/lowering mechanism in the vertical direction (Fig. 2, element 90 “ball screw” and abstract).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the rotary actuator of Surapaneni in view of Gandlur and Otter with the rotary actuator lifting/lowering mechanism of Choi in order to raise or lower the stage holding the cell culture container.
	Regarding the limitation “a tilting mechanism disposed on the rotating table of the rotary actuator” Surapaneni in view of Gandlur, Otter, and Choi discloses all claimed structural limitations.
	Regarding the limitation “a rotary actuator lifting/lowering mechanism configured to lift and lower the rotary actuator in the vertical direction such that the base part of the tilting mechanism attached to the rotating table of the rotary actuator is, respectively, lifted towards and lowered away from the oscillating head”, modified Surapaneni discloses all claimed structural limitations. The prior art structure is fully capable of carrying out the claimed intended use because the rotary actuator lifting/lowering mechanism of Choi (Choi, Fig. 2, element 90 “ball screw” and abstract) would be able to move other components in a vertical direction such as the base part due to the vertical orientation of the rotary actuator lifting/lowering mechanism.
	Regarding the limitation “[a rotary actuator lifting/lowering mechanism…] further configured to tilt the oscillating head through the link arm”, modified Surapaneni discloses all claimed structural limitations. The prior art structure is fully capable of carrying out the claimed intended use because the rotary actuator lifting/lowering mechanism of Choi (Choi, Fig. 2, 
Regarding claim 2, Surapaneni discloses that the agitation apparatus (paragraph [0002]) is configured to tilt the culture vessel (paragraph [0078]) relative to a horizontal direction (paragraph [0063] “pitch, yaw, and roll movement”); and to change a tilt direction (Figs. 4a, 4b, and 4c) of the culture vessel (paragraph [0078]) in a circulating direction (Fig. 3).
Regarding the limitation “so that a bottom surface of the internal space of the culture vessel is partially revealed” and “so that the revealed portion transitions in the circulating direction”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). Surapaneni’s device would be fully capable of operating in this manner given the toroidal shape of the culture vessel and a minimum of circulating liquid.
Regarding claim 3, Surapaneni discloses that the agitation apparatus (paragraph [0002]) includes: a stage (Fig. 5, element 511) holding the culture vessel (paragraph [0013] “toroidal container”), a first motor (paragraph [0015]) swinging the stage (Fig. 5, element 511) at a first frequency (paragraph [0072] “motion time periods”) about a first axis of oscillation extending in a horizontal direction (paragraph [0070] “a first rolling motion 125 around the longitudinal axis ‘L’ ”), and a second motor (paragraph [0015]) swinging the stage (Fig. 5, element 511) at a second frequency (paragraph [0072] “motion time periods”) about a second axis of oscillation extending in a horizontal direction and orthogonal to the first axis of oscillation (paragraph [0070] “a second pitching motion 120 around the transverse axis ‘T’ ”).

Regarding claim 7, Surapaneni discloses that the internal space of the culture vessel is annular (paragraph [0002]).
Regarding claim 8, Surapaneni discloses that the culture vessel is a flexible culture bag (paragraph [0059]).
Regarding claim 9, Surapaneni discloses that the culture target is suspended cells (paragraph [0078]) or adherent cells acclimated to floating.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Surapaneni (US 2010/0144022) in view of Benedict (US 2005/0176140), Gandlur (US 2011/0014689), Otter (US 2015/0024429), and Choi (US 7,510,866), further in view of Cheng (US 2013/0189767).  
Regarding claim 5, Surapaneni discloses oxygen and sensors (paragraph [0075]).
Surapaneni does not disclose a dissolved oxygen measuring device measuring a concentration of dissolved oxygen in the culture solution, wherein the culture apparatus controls at least one of an area of the revealed portion on the bottom surface of the internal space of the culture vessel and a transition speed of the revealed portion based on the measured concentration of dissolved oxygen.

In the analogous art of bioreactor control, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Surapaneni with the measurement of dissolved oxygen in the culture solution and process control using agitation rate in order to regulate the amount of dissolved oxygen in the culture solution.
Regarding the limitations “an area of the revealed portion on the bottom surface of the internal space of the culture vessel” and “a transition speed of the revealed portion”, the apparatus of Surapaneni in view of Cheng would be able to control these variables, since both Surapaneni discloses a controller (paragraph [0014], “controller”) and Cheng discloses a controller (paragraph [0036], “system controller”).
	Regarding claim 6, Surapaneni discloses sensors (paragraph [0075]).
	Surapaneni does not disclose a pH measuring device measuring a pH value of the culture solution, wherein the culture apparatus controls at least one of the area of the revealed portion on the bottom surface of the internal space of the culture vessel and the transition speed of the revealed portion based on the measured pH value.
	Cheng discloses a pH measuring device measuring a pH value of the culture solution (paragraph [0008] and claim 8, “pH sensor”), wherein the culture apparatus controls the transition speed (claim 9 “rotational speed”) based on the measured pH value (claim 8, “pH sensor”).
.

Double Patenting
	In light of the amended claim 1, the double patenting rejection is withdrawn.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higuchi (US 2018/0305650) – This invention is an annular culture bag that has circumferential fluid circulation. This circumferential fluid circulation is driven via a culture device that changes stage position and posture.

Response to Arguments
Applicant’s arguments filed on October 28, 2021 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799